              Case 2:21-cv-00653-RSM Document 10 Filed 08/31/21 Page 1 of 3




 1
 2
 3
 4
 5
 6
 7
                                UNITED STATES DISTRICT COURT
 8                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9
10    ABDISHAKIR M. MOHAMED, et. al.                     No. C21-0653-RSM

11                         Plaintiffs,                   SECOND STIPULATION AND ORDER
                                                         FOR EXTENSION OF ANSWER
12                   v.                                  DEADLINE
13
      TRACY RENAUD, et al.,
14
                             Defendants.
15
16
           The Parties, through undersigned counsel, hereby STIPULATE and AGREE that
17
     Defendants’ Answer may be extended from August 26, 2021 to September 27, 2021. The Court
18
     previously granted the Parties’ stipulated motion to extend the answer deadline by 30 days. Dkt.
19
     No. 8. Good cause exists for the requested extension.
20
            As described in the prior stipulation, processing for Form I-730 follow-to-join refugee
21
     beneficiaries in Nairobi is completed by the USCIS Nairobi Field Office with the support of the
22
     Resettlement Support Center (“RSC”). Due to COVID-19, Nairobi staff was on authorized
23
     departure to the United States from March until October 2020, during which time the USCIS
24
     Nairobi Field Office was closed. The USCIS Nairobi Field Office has not resumed routine in-
25
     person processing at this time due to COVID-19 and is only able to conduct emergency services
26
     on a limited basis.
27
     SECOND STIPLUATION AND ORDER FOR
     EXTENSION OF DEADLINE
     (C21-653 RSM) - 1
                Case 2:21-cv-00653-RSM Document 10 Filed 08/31/21 Page 2 of 3




 1            United States Citizenship and Immigration Services (“USCIS”) has received and reviewed

 2   updated security check results and has determined that the case may proceed with additional

 3   processing by the USCIS Nairobi Field Office, which will process this case on an emergency

 4   basis.

 5            Accordingly, the Parties agree that a thirty-day extension is appropriate to complete

 6   processing.

 7
     Dated: August 26, 2021
 8                                                   Respectfully submitted,
 9
                                                     TESSA M. GORMAN
10                                                   Acting United States Attorney

11                                                   s/Michelle R. Lambert
                                                     MICHELLE R. LAMBERT, NYS #4666657
12                                                   Assistant United States Attorney
13                                                   United States Attorney’s Office
                                                     1201 Pacific Avenue, Suite 700
14                                                   Tacoma, Washington 98402
                                                     Phone: 206-428-3824
15                                                   Email: michelle.lambert@usdoj.gov
16                                                   Attorneys for Defendants

17                                                   MENTER IMMIGRATION LAW PLLC

18                                                   s/ Meena Pallipamu Menter
                                                     MEENA PALLIPAMU MENTER
19                                                   WSBA #31870
                                                     444 Woodland Park Ave. N., Suite 203
20
                                                     Seattle, WA 98103
21                                                   Tel.: (206) 419-7332
                                                     meena@meenamenter.com
22                                                   Attorney for Plaintiffs
23
24
25
26
27
     SECOND STIPLUATION AND ORDER FOR
     EXTENSION OF DEADLINE
     (C21-653 RSM) - 2
             Case 2:21-cv-00653-RSM Document 10 Filed 08/31/21 Page 3 of 3




 1
 2                                             ORDER
            The parties having so stipulated, the above is SO ORDERED. Defendants’ response to
 3
     the Complaint is due on September 27, 2021.
 4
 5
 6          DATED this 31st day of August, 2021.
 7
 8
 9
10                                             A
                                               RICARDO S. MARTINEZ
11                                             CHIEF UNITED STATES DISTRICT JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
     SECOND STIPLUATION AND ORDER FOR
     EXTENSION OF DEADLINE
     (C21-653 RSM) - 3
